ORDER GRANTING MOTION TO DISMISS
On July 5, 2011, Plaintiff/Appellant Linda Iron Cloud, (“Ms. Iron Cloud”), filed a Petition for Review of an Order of the Tribal Trial Court dated June 3, 2011, (and according to a notation on the Petition for Review, received by Ms. Iron Cloud on June 9, 2011). The June 3, 2011 Tribal Court Order dismissed Ms. Iron Cloud’s claims for monetary relief against Defendants/Appellees Silver Wolf Casino and Alvin Littlehead, (“Silver Wolf’). On August I, 2011, we granted Review, erroneously it now appears, and set a briefing schedule.
On September 20, 2011, Silver Wolf filed a Motion to Dismiss Appeal on two grounds, first that no final appealable Older within the meaning of Fort Peck Tribes’ Comprehensive Code of Justice, (“CCOJ”), Title II, Chapter 2, Section 205 has been issued; and second, because the Petition for Review was untimely filed. The Motion to Dismiss Appeal is now fully briefed. We dismiss the Appeal on the issue of timeliness.
The Order of which Iron Cloud seeks review is dated June 3, 2011. CCOJ Title II, Chapter 2, Section 207 provides that an appellant has fifteen days from the date of entry of the Order appealed from to file a Petition for Review. Ms. Little Wolf is correct that fifteen days means only business days, not weekends and holidays. However, the Petition to Review was filed twenty-one business days after the June 3, 2011 Order. Ms. Littie Wolf asserts an interesting argument that the date of the Order appealed from should be considered June 20, 2011. However, her own filing papers state that the Order for which review is sought is the Order of June 3, 2011.
Therefore NOW, THEREFORE, IT IS HEREBY ORDERED:
That the Petition for Review is dismissed.